                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

PHILIP CATALDO and
LOREN LAZUR,

       Plaintiffs,                                            Civil Action No. 19-CV-12723

vs.                                                           HON. BERNARD A. FRIEDMAN

CITY OF ALGONAC,

      Defendant.
_____________________/

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

               This matter is presently before the Court on defendant’s motion to dismiss [docket

entries 5 and 6]. Plaintiffs have filed a response in opposition. Pursuant to E.D. Mich. LR 7.1(f)(2),

the Court shall decide this motion without a hearing.

               Plaintiffs allege that the City of Algonac has wrongfully obtained a state court order

permitting it to demolish a house they own1 at 121 Kenyon in Algonac, Michigan. Asserting claims

of “fraud, illegal taking of real estate, and tortious interference with contractual relationship,”

plaintiffs seek “an Injunction Barring [the demolition], and to not be held responsible for any and

all Costs incurred by the City of Algonac,” plus reimbursement of “all Costs and Expenses.” Compl.

at unnumbered p. 6.

               Defendant has attached to its motion a copy of a default judgment it obtained against

plaintiffs on June 10, 2019, in St. Clair County Circuit Court. Def.’s Ex. D. That judgment states:



       1
          The complaint alleges that plaintiff Lazur owns the house and that plaintiff Cataldo “has
no interest” in it, Compl. ¶¶ 2-3, but elsewhere it alleges that demolition of the house “will result
in the loss of value to Plaintiff(s).” Id. ¶ 17. For present purposes, the Court assumes that
plaintiffs jointly own the house in question.
                       IT IS HEREBY ORDERED AND ADJUDGED that a Default
               Judgment be, and hereby is, entered against defendants Lorenza V.
               Lazur and Philip J. Cataldo, Jr. and in favor of the Plaintiff City of
               Algonac, affirming the orders of its Dangerous Buildings
               Commission and City Council authorizing the demolition of any
               structure located at 121 Kenyon Drive, Algonac, Michigan 48001
               (the “Property”);

                      IT IS FURTHER ORDERED AND ADJUDGED that a
               Judgment is entered in favor of the Plaintiff City of Algonac in the
               amount of the costs of enforcement and demolition incurred in this
               case and authorizing a lien on the Property to the extent those costs
               are unpaid by Defendants Lazur and Cataldo; . . .

               This state court judgment, the authenticity of which plaintiffs do not challenge,

deprives this Court of jurisdiction to entertain plaintiffs’ complaint. Under the Rooker-Feldman

doctrine, a federal court has no jurisdiction over a complaint that challenges a state court judgment

or the state court proceedings associated therewith. As the Sixth Circuit has stated,

                         [i]n District of Columbia Court of Appeals v. Feldman, 460
               U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983), the Supreme Court
               held that federal court review of state court proceedings is
               jurisdictionally limited to the Supreme Court of the United States by
               28 U.S.C. § 1257. See also Patmon v. Michigan Sup. Ct., 224 F.3d
               504, 506 (6th Cir. 2000). We refer to this doctrine as the
               Rooker-Feldman doctrine. See also Rooker v. Fidelity Trust Co., 263
               U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). The Feldman Court
               stated that “United States District Courts . . . do not have jurisdiction
               . . . over challenges to state court decisions in particular cases arising
               out of judicial proceedings even if those challenges allege that the
               state court’s action was unconstitutional. Review of those decisions
               may only be had in this Court.” Feldman, 460 U.S. at 486, 103 S.Ct.
               1303; see also Anderson v. Charter Township of Ypsilanti, 266 F.3d
               487, 492 (6th Cir. 2001). In a more recent decision, the Supreme
               Court restated the doctrine as follows: “under [the doctrine] a party
               losing in state court is barred from seeking what in substance would
               be appellate review of the state judgment in a United States district
               court, based on the losing party’s claim that the state judgment itself
               violates the loser’s federal rights.” Johnson v. De Grandy, 512 U.S.
               997, 1005-06, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994).


                                                   2
Tropf v. Fidelity Nat’l Title Ins. Co., 289 F.3d 929, 936-37 (6th Cir. 2002) (footnote omitted). The

instant lawsuit is, in effect, nothing more than an improper federal-court challenge to a state-court

judgment. If plaintiffs wish to challenge the state court’s judgment, they must pursue whatever

remedies are available to them in state court. They may not seek to overturn a state court judgment

by challenging it in a separate action in federal court.

                Additionally, defendant correctly argues that the state-court judgment in this matter

is res judicata as to the City of Algonac’s claim that plaintiffs’ house is a dangerous structure and

subject to demolition. Because that claim has been conclusively decided against plaintiffs, they are

barred from litigating that claim again, whether in this Court or elsewhere.

                For these reasons, the Court concludes that the complaint in this matter must be

dismissed. Accordingly,



                IT IS ORDERED that defendant’s motion to dismiss is granted.



                                        s/Bernard A. Friedman
Dated: November 14, 2019                BERNARD A. FRIEDMAN
       Detroit, Michigan                SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on November 14, 2019.

 Philip Cataldo and                                     s/Johnetta M. Curry-Williams
 Loren Lazur                                            Case Manager
 50636 Jefferson Ave
 New Baltimore, MI 48047-2314




                                                    3
